          Case 3:20-cv-00066-MPS Document 14 Filed 01/16/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  RYAN MUCAJ and
  JARRED KARAL,

           Plaintiffs,

           v.                                                   No. 3:20cv66 (MPS)

  UNIVERSITY OF CONNECTICUT,                                     January 16, 2020
  THOMAS KATSOULEAS,
  MICHAEL GILBERT,
  ELEANOR DAUGHERTY,
  MAUREEN ARMSTRONG,
  ALEXANDRA KYTAN, and
  KIM COLON,

           Defendants.


                               TEMPORARY RESTRAINING ORDER

         On January 15, 2020, Plaintiffs filed an "Emergency Motion for Temporary Restraining

Order or Preliminary Injunction." (ECF 10.) The Court heard argument at 4:00 pm on January

16, 2020. As set forth herein, the Court grants the Plaintiffs' Motion for Temporary Restraining

Order.

         "[D]istrict courts may grant a preliminary injunction where a plaintiff demonstrates

irreparable harm and meets either of two standards: '(a) a likelihood of success on the merits, or

(b) sufficiently serious questions going to the merits to make them a fair ground for litigation, and

a balance of hardships tipping decidedly in the movant's favor.'" Trump v. Deutsche Bank AG, 943

F.3d 627, 635 (2d Cir. 2019), cert. granted, No. 19-760, 2019 WL 6797733 (U.S. Dec. 13, 2019).

In the Second Circuit, the standard for a temporary restraining order is the same as for a preliminary

injunction. Rush v. Hillside Buffalo, LLC, 314 F. Supp.3d 477, 484 (W.D.N.Y. 2018).
          Case 3:20-cv-00066-MPS Document 14 Filed 01/16/20 Page 2 of 3



I.      Irreparable Harm

        Based on the facts alleged in the complaint, the Plaintiffs' affidavits, and the documents

submitted in support of the motion, the Plaintiffs have demonstrated that they will suffer

irreparable harm should the disciplinary hearing proceed, specifically, from the chilling effect on

speech and from the potential disciplinary sanction of the loss of their campus housing. The email

from UCONN's general counsel to Plaintiffs' counsel also makes clear that the harm is imminent,

because it states that any sanctions imposed at the conclusion of or following the hearing will be

effective immediately and will not be stayed if Plaintiffs appeal the hearing officers' decision.

II.     Sufficiently Serious Questions Going to the Merits to Make Them a Fair Ground for
        Litigation and Balance of Hardships/Equities

        The plaintiffs allege that they are being disciplined solely because of their First

Amendment protected speech. On the record before the Court, the movants have demonstrated

"sufficiently serious questions going to the merits to make them a fair ground for litigation."

Trump, 943 F.3d at 673 (quoting Kelly v. Honeywell International, Inc., 933 F.3d 173, 184 (2d

Cir. 2019)).

        In addition, the Plaintiffs have demonstrated that the balance of hardships tips "decidedly"

in their favor should injunctive relief be denied. Any hardship the University defendants might

suffer by postponing the hearing until after a preliminary injunction hearing is held is clearly

outweighed by the injuries the Plaintiffs will sustain, including the loss of their housing, if

injunctive relief is not granted.

III.    Public Interest

        Finally, the requested injunctive relief is in the public interest.       "[S]ecuring First

Amendment rights is in the public interest." New York Progress & Prot. PAC v. Walsh, 733 F.3d

483, 488 (2d Cir. 2013).

                                                 2
            Case 3:20-cv-00066-MPS Document 14 Filed 01/16/20 Page 3 of 3



         Accordingly, it is HEREBY ORDERED that the defendants, their officers, agents,

servants, employees, attorneys, and any other persons who are in active concert or participation

with them, are ENJOINED from conducting the Plaintiffs' disciplinary hearing scheduled for

January 17, 2020, and are further ENJOINED from imposing any disciplinary sanctions against

the Plaintiffs stemming from the October 11, 2019 incident including, without limitation,

termination of the Plaintiffs' campus housing, until the Court rules on the Plaintiffs’ alternative

motion for preliminary injunction following a hearing scheduled for January 28, 2020.

         Because the record before the Court includes no suggestion that the Defendants will incur

monetary harm as a result of this order, the Court finds that no security is warranted. Fed. R. Civ.

P. 65(c).

         IT IS SO ORDERED.


                                                     _______/s/____________
                                                     Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                January 16, 2020 at 5:30 p.m.




                                                 3
